b&b Ww bh

mo CO ~~ HN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

SHARIDAN STILES, an individual; STILES
4 U, INC., a California corporation,

Plaintiffs,
V.

WALMART INC.; AMERICAN
INTERNATIONAL INDUSTRIES,

Defendants.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Case No. 2:14-cv-02234-MCE-DMC

; . ORDER GRANTING NON-
PARTY COTY INC.’S REQUEST TO
APPEAR TELEPHONICALLY AT
HEARING ON MOTION TO COMPEL
BY COURT CALL

Date: March 4, 2020
Time: 10:00 a.m.
Crtrm.: 304

Hon. Dennis M. Cota

 

 

-l- Case No. 2:14-¢v-02234-MCE-DMC

 

 

SMRH:4812-7908-4982. | [PROPOSED] ORDER TO REQUEST FOR TELEPHONIC APPEARANCE

 
10
il
12
13
14
15
16
17
18
19
20
21
29)
23
24

26
27
28

 

Non-Party Coty Inc.’s Request to Appear Telephonically, having been considered and for
good cause shown, is hereby GRANTED.

Coty Inc’s counsel is hereby permitted to attend the hearing on Plaintiffs Sharidan Stiles’
and Stiles 4 U, Inc.’s motion regarding depositions [ECF No. 381] scheduled for March 4, 2020 at

10:00 a.m. telephonically.
IT ISSO ORDERED.

Dated: 3-3-Q0QO0 at oe

~~—Hop?pennis M. Cota—
nited States Magistrate Judge

=

Je Case No. 2:14-cv-02234-MCE-DMC
SMRH:4812-7908-4982.1 [PROPOSED] ORDER TO REQUEST FOR TELEPHONIC APPEARANCE

 

 

 
